Citation Nr: 1525830	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to June 2005.  He also had a period of active duty for training from April 1999 to September 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2013, the Veteran appeared at a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from Texas Veterans Commission.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his claimed disorders.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss related to his military service or to any inservice noise exposure.

2.  The Veteran's does not have vertigo related to his military service or to any of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).

2.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions regarding the Veteran's claims seeking entitlement to service connection for bilateral hearing loss and for vertigo.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded VA audiological examinations in September 2005 and December 2009.  Both examinations revealed that the Veteran did not have bilateral hearing loss for VA purposes.  In November 2014, the Board remanded the Veteran's claims seeking entitlement to service connection for bilateral hearing loss and entitlement to service connection for vertigo.  Pursuant to the Board's remand directives, the Veteran was scheduled for another VA audiological examination as well as a VA ear conditions examination.  Having provided the Veteran with the appropriate VA medical examinations to determine the nature and severity of his bilateral hearing loss and vertigo, the Board finds that the RO has substantially complied with its November 2014 remand directives as they pertain to these issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions).   

Moreover, the Board finds that the examination reports from the September 2005, December 2009, and February 2015 VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Each VA examiner reviewed the claims file, considered the relevant medical records, and performed the appropriate diagnostic testing to assess the nature and severity of the Veteran's claimed disorders.  The Veteran has not claimed that any of these examinations were inadequate and the Board finds that remanding these issues for further development is unnecessary.


Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, to include sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Factual Background and Analysis

A.  Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss which he attributes to in-service noise exposure.

As an initial matter, the Board finds that Veteran's statements are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His military personnel records confirm that he served as an automated logistical specialist in the Army.  These records also indicate that he received marksman marksmanship qualification badges with rifle and grenade bars during service.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his active duty service.

The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  Inservice audiogram reports from April 1999, April 2000, July 2001, and August 2004 noted that the Veteran was routinely exposed to steady noise and showed that the Veteran experienced a significant threshold shift at 6000 Hertz in his left ear.  Nevertheless, an audiogram report from August 2002 revealed normal hearing in both ears and the Veteran's September 2004 Medical Board examination noted that his ears were normal and found normal hearing in both ears.

Several months after he separated from active duty service, the Veteran was afforded a VA audiological evaluation.  During his September 2005 VA audiological examination, the Veteran reported that he thought "he ha[d] slight hearing loss based upon previous testing."  He denied having any family history of ear disorders and he denied a personal history of head or ear trauma.  He reported that he served in the Army between 1999 and June 2005 and that he served in combat.  He reported that he was exposed to military noise in the form of aircraft engines, large truck engines, and live fire exercises.  He indicated that he rarely wore hearing protection.  He also denied occupational and recreational noise exposure.  Audiometric testing during the examination revealed pure tone thresholds, in decibels, as follows:

  


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
5
5
10
5

Using the Maryland CNC word list, the VA examiner indicated that the Veteran's speech recognition scores were excellent (96 percent for the right ear and 96 percent for the left ear).  Based on these findings, the examiner opined that the Veteran had clinically normal hearing in both ears. 

In April 2009, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss.  The Veteran was given an audiological examination to determine whether any found left ear hearing impairment was related to his military service, to include his in-service noise exposure.  During his December 2009 VA examination, the Veteran reported having a history of military noise exposure, including noise while working around heavy equipment in a repair shop and aircraft noise while working on equipment at an airfield.  The Veteran stated that he never wore adequate or consistent hearing protection while on active duty.  The Audiometric testing during the examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
0
5
10
10
10
Using the Maryland CNC word list, the VA examiner observed that the Veteran's speech recognition scores were excellent (96 percent for the right ear and 100 percent for the left ear).  Based on these results, the VA examiner indicated that the Veteran had clinically normal hearing in both ears.  

At his March 2013 videoconference hearing before the Board, the Veteran testified that his hearing loss had become worse since that December 2009 VA examination.  

Subsequently, the Board remanded this matter for additional development in November 2014.  With respect to the Veteran's claimed bilateral hearing loss, the Board observed that the Veteran's December 2009 VA audiological examination was negative for current diagnosis of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Board also observed that the Veteran's March 2013 hearing testimony indicated that his hearing loss had worsened since the December 2009 VA audiological examination.  Accordingly, the Board instructed the RO to schedule the Veteran for another audiological examination to determine the nature and etiology of any current bilateral hearing loss found.  Specifically, the Board asked the examiner to provide an opinion addressing whether any current hearing loss was at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure.  

The Veteran was afforded a third VA audiological examination in February 2015.  The examiner noted the Veteran's history of tinnitus, occupational and recreational noise exposure, and contentions regarding the cause of his current hearing loss disability.  After reviewing the claims file, the VA examiner noted that the Veteran experienced a significant threshold shift at 6000 Hertz in his left ear from the time he entered service until the time he separated from service.  The examiner also noted that this type of threshold shift would indicate noise exposure or acoustic trauma.  However, the examiner also noted that these threshold shifts did not meet the criteria to be considered a disability for VA purposes.  The VA examiner performed a physical examination of the Veteran.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
10
15
10
15
10

Using the Maryland CNC word list, the VA examiner determined that the Veteran's speech recognition scores were excellent (96 percent for the right ear and 100 percent for the left ear).  The examiner concluded that the Veteran had normal hearing in both ears.  Specifically, the examiner stated that the Veteran's "hearing today and all examinations from 2005 to today reveal hearing within normal limits in both ears."

Based on a longitudinal review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  There is no competent evidence showing that the Veteran currently has bilateral hearing loss for VA purposes.  The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  Furthermore, the Veteran's September 2004 Medical Board examination noted that his ears were normal and found normal hearing in both ears.  Finally, the Veteran was provided comprehensive VA audiological examinations in September 2005, December 2009, and February 2015.  All three examiners found that the Veteran had normal hearing in both ears.  Although the Veteran's hearing thresholds at the various frequencies may have shifted slightly over the years, the competent medical evidence of record fails to show that the Veteran's hearing acuity has ever reached the level wherein it is considered a disability for VA purposes.  38 C.F.R. § 3.385.

While the Veteran's inservice exposure to loud noise is not disputed, the Veteran as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding a current diagnosis of bilateral hearing loss are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of [a] present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim).

In the absence of competent medical evidence of current bilateral hearing loss for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Therefore, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Vertigo

The Veteran is seeking entitlement to service connection for vertigo.  He attributes this disorder to his military service.  Alternatively, he claims that it is related to his service-connected tinnitus and headaches.

The Veteran's post-service records are completely negative for any complaints, treatment, or diagnosis regarding vertigo.   Post-deployment health assessments dated in July 2004 and September 2004 reflect that he complained of dizziness, fainting, and light headedness.  However, on his August 2004 report of medical history, the Veteran denied experiencing any dizziness, fainting spells, or other neurological problems.  Likewise, the Veteran's September 2004 Medical Board examination was silent regarding any vertigo or related neurological issues.

In November 2014, the Board remanded this matter for additional development.  In its remand directives, the Board observed that the Veteran's March 2013 hearing testimony had raised the issue of entitlement to service connection for vertigo on a secondary basis.  The Board further observed that the Veteran was service-connected for headache and tinnitus disorders.  Therefore, the Board instructed the RO to schedule the Veteran for a new examination to determine whether it was at least as likely as not (a 50 percent probability or more) that any currently present vertigo was etiologically related to service, to include the dizziness the Veteran complained of during service.  Likewise, the examiner was asked to provide an opinion as to whether it was at least as likely as not (a 50 percent probability or more) that any currently present vertigo was caused or aggravated by his service-connected headaches or tinnitus.

In February 2015, the Veteran underwent a VA ear condition examination to determine the nature and etiology of any current vertigo found.  After reviewing the evidence of record, in the form of electronic records, the VA examiner conducted a physical evaluation of the Veteran.  The examiner performed a thorough physical examination of the Veteran.  The examiner found that the Veteran's external ear was normal, his ear canal was normal, and his gait was normal.  Romberg test results were normal, Dix Hallpike test (Nylen-Barany test) results for vertigo were normal.  Limb coordination test results were normal.  The examiner stated that neurological examination was within normal limits, there was no spontaneous nystagmus, and there was normal opticokinetic nystagmus.  The examiner also indicated that there was no ataxia and that station was normal.  The examiner found no findings, signs, or symptoms attributable to chronic ear infection, inflammation, or cholesteatoma.  The examiner found no benign or malignant neoplasms of the ear.  The examiner noted that a September 2013 magnetic resonance imaging test of the brain revealed normal results.  The examiner noted that the Veteran was previously diagnosed as having benign paroxysmal positional vertigo in July 2004 and September 2004 and was previously diagnosed as having chronic otitis externa in July 2009.  However, the examiner indicated that "vertigo could not be elicited or noted in this exam[ination]."  Thereafter, the examiner concluded that "the claimed condition vertigo [was] not found . . . [and that] the Veteran [did] not have a vestibular condition." 

As noted above, establishing entitlement to service connection is limited to cases where there is a current disability shown during the appeal period.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for vertigo has not been presented. 

To the extent that the Veteran asserts that he currently has vertigo, the Board observes that his statements are not competent evidence to establish a current diagnosis of vertigo or to provide an etiological opinion that any such disorder is related to either his military service or to one of his service-connected disorders.  Moreover, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions. Jandreau, 492 F.3d at 1377.  As a diagnosis of vertigo has not been shown, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and service connection for vertigo is not warranted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for vertigo is denied.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his remaining claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Entitlement to TDIU

In an August 2014 rating decision, the RO denied, in pertinent part, the Veteran's claim seeking entitlement to TDIU.  According to a September 2014 notice letter from the RO, the Veteran filed a notice of disagreement (NOD) contesting this decision on August 26, 2014.  Unfortunately, the Veteran's NOD has not yet been associated with the Veteran's electronic records.  Therefore, the RO must locate a copy of the August 2014 NOD and upload it to the Veteran's electronic records in the Veterans Benefits Management System (VBMS) database.
Notwithstanding the foregoing, the Board acknowledges that the Veteran submitted a timely NOD regarding his claim for entitlement to TDIU.  However, as the RO has not yet issued a statement of the case addressing this issue, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

B.  Left Hip and Right Knee Disorders

The Veteran is seeking entitlement to service connection for left hip and right knee disorders.  He contends that the left hip and right knee problems have been ongoing since service.  
  
The Veteran's service treatment records reflect that the Veteran injured his right knee on July 29, 1999.  He also complained of knee problems on his August 2004 report of medical history.  The service treatment records also reflect complaints of left groin pain in June 2004.  Moreover, a review of the Veteran's military personnel records reflect that his military occupational specialty was automated logistical specialist.  

At the March 2013 hearing before the Board, the Veteran testified that he injured his left hip and right knee during military service.  He indicated that his military occupational specialty required a lot of physical activity.  He also stated that his primary job was to order parts, receive parts, and move parts and that he was responsible for carrying heavy equipment on a regular basis.  He testified that the heavy lifting is what caused his left hip injury.  The Veteran also testified that he injured his right knee in service while doing a road march/run.  He stated that he fell while he had his 72 pound rucksack on his back.  

In February 2011, the Veteran underwent a VA joints examination.  The report from that examination indicated that the Veteran was diagnosed with left hip bursitis and right knee effusion.  However, the VA examiner provided an incomprehensible opinion, stating, "If hip and complains in service were early manifestation of current left hip disease of disability IS NOT CAUSED BY OR A RESULT OF Right knee injury on 29 July, 1999."  In support of this opinion, the examiner reasoned that the Veteran suffered one isolated episode of bilateral knee injury in 1999, and after that there is no record of chronic pain or effusions.  The examiner noted that the Veteran was medically discharged in 2005 due to low back condition and left leg weakness secondary to L5/S1 herniated nucleus pulposus.  The examiner also noted that during service, the Veteran's groin pains were secondary to a vasectomy with complications.  Finally, the examiner indicated that there were no notations or imaging of left hip or right knee found in the Veteran's service treatment records.
 
In its November 2014 remand, the Board found that the February 2011 VA examiner's medical opinion and supporting rationale were unclear and incomplete.  Specifically, the Board found that, although the examiner appears to have opined against the Veteran's claims, the examiner provided no opinion as to whether it was "at least as likely as not" that the current left hip bursitis and/or the right knee effusion were etiologically related to service.  Moreover, the Board observed that the examiner did not address the Veteran's assertion that his hip injury was from heavy lifting during service, or that his left hip and right knee symptoms have essentially been ongoing since service.  

The Veteran presented for another VA joints examination in February 2015.  The VA examiner reviewed the evidence of record, interviewed the Veteran, reported his medical history, and performed comprehensive diagnostic testing of the Veteran's right knee and left hip.  An x-ray of the Veteran's right knee revealed no significant abnormality.  Likewise, an x-ray of the Veteran's left hip revealed no acute pathology.  The examiner noted that bone density appeared to be preserved, there were no acute fractures or dislocations seen, and there were no blastic or lytic lesions or bones identified.  The examiner also noted that the soft tissues were unremarkable.  Furthermore, a magnetic resonance imaging (MRI) test of the Veteran's left hip was unremarkable and showed surrounding soft tissue and musculature within normal limits.  The examiner noted that the Veteran's expressed discomfort at the left hip area may be referred pain from his low back condition and that on the present examination he had no symptoms related to his left hip joint.  Because the examiner did not find any evidence of a current right knee disorder or left hip disorder, the examiner did not provide an opinion regarding the etiological relationship of the Veteran's claimed disorders to his military service.  However, as specified in the Board's November 2014 remand directives, the examiner was required to provide a medical opinion as to whether it was "at least as likely as not" that the Veteran's current left hip bursitis and right knee effusion were related to his military service, to include in-service complaints of left groin pain and right knee pain.  In rendering this opinion, the Board instructed the examiner to address the June 2004 service treatment record reflecting left groin pain, the July 1999 service treatment record reflecting right knee pain, and the August 2004 inservice notation of right knee pain on the report of medical history.  Finally, the examiner was instructed to address the Veteran's hearing testimony which essentially reflected his complaints that he had ongoing left hip and right knee pain since service, as well as his statement that this left hip problems were the result of heavy lifting during service.  As the February 2015 VA examiner did not elicit this information during the examination, the Board finds that VA examination did not substantially comply with the Board's November 2014 remand.  Stegall, 11 Vet. App. at 271.

Under these circumstances, the RO must obtain a supplemental medical opinion from the VA examiner who performed the November 2014 VA examination of the Veteran's left hip and right knee disorders.  If the November 2014 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  After reviewing the Veteran's service and post-service treatment records, and with consideration of his statements that his left hip problems were the result of heavy lifting during service and his hearing testimony  that he had ongoing left hip and right knee pain since service, the examiner must provide medical opinions addressing the following whether it was "at least as likely as not" (50 percent or better probability) that the Veteran's previously diagnosed left hip bursitis was related to his military service.  In rendering this opinion, the examiner must consider and address the June 2004 service treatment record reflecting left groin pain.  The examiner must also address whether it was "at least as likely as not" (50 percent or better probability) that the Veteran's previously diagnosed right knee effusion was related to his military service.  In rendering this opinion, the examiner must consider and address the July 1999 service treatment record reflecting right knee pain and the August 2004 inservice notation of right knee pain on the report of medical history.  If, after reviewing the medical evidence of record, the examiner determines that the Veteran does not have current left hip and/or right knee disorders related to his military service, the examiner must provide an opinion addressing whether the previously diagnosed left hip bursitis and right knee effusion resolved during the appeal period; and if so, how this occurred.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO must locate a copy of the Veteran's August 2014 NOD and upload it to the Veteran's electronic records in the Veterans Benefits Management System (VBMS) database.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his remaining claims on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, the RO must obtain a supplemental medical opinion from the VA examiner who performed the November 2014 VA examination of the Veteran's left hip and right knee disorders.  If the November 2014 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

After reviewing the Veteran's service and post-service treatment records, and with consideration of his statements that his left hip problems were the result of heavy lifting during service and his hearing testimony  that he had ongoing left hip and right knee pain since service, the examiner must provide medical opinions addressing the following:

(a)  Whether it was "at least as likely as not" (50 percent or better probability) that the Veteran's previously diagnosed left hip bursitis was related to his military service.  In rendering this opinion, the examiner must consider and address the June 2004 service treatment record reflecting left groin pain.  

(b)  Whether it was "at least as likely as not" (50 percent or better probability) that the Veteran's previously diagnosed right knee effusion was related to his military service.  In rendering this opinion, the examiner must consider and address the July 1999 service treatment record reflecting right knee pain and the August 2004 inservice notation of right knee pain on the report of medical history.

If, after reviewing the medical evidence of record, the examiner determines that the Veteran does not have current left hip and/or right knee disorders related to his military service, the examiner must provide an opinion addressing whether the previously diagnosed left hip bursitis and right knee effusion resolved during the appeal period; and if so, how this occurred.   

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the remaining claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









CONTINUED ON NEXT PAGE
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


